Citation Nr: 0706353	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA), Regional Offices (ROs), located in New Orleans, 
Louisiana, and St. Louis, Missouri.  

The Board remanded the instant claim in November 2000 and 
December 2003.  In a June 2005 decision, the Board granted 
service connection for peripheral neuropathy of the lower 
extremities and denied claims of entitlement to service 
connection for arthritis of the hips, knees, ankles and feet; 
as well as a claim for bronchitis.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2006 order, the 
Court granted the parties' Joint Motion for Remand.  In the 
Joint Motion, it was noted that the veteran was pursuing only 
the issue of entitlement to service connection for arthritis 
of the knees.  Accordingly, that is the only issue currently 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In the October 2006 Joint Motion, the parties agreed that the 
veteran should be afforded a new medical examination pursuant 
to VA's duty to assist an appellant.  The Joint Motion 
specifically pointed out that a January 2002 VA examination 
report provided an insufficient opinion, noting that the 
examiner did not reconcile his diagnosis of intermittent pain 
and stiffness of the bilateral knees without evidence of 
arthritis with previous diagnoses of degenerative joint 
disease of the knees and radiological evidence of mild 
degenerative changes in the knees.  The parties also 
indicated that the veteran should be afforded a cold injury 
protocol examination.

In light of the above discussion, the Board has determined 
that additional development is necessary.  The AOJ is 
reminded that there must be compliance with the joint motion.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA cold injury 
protocol examination to address the 
likely etiology of the veteran's claimed 
arthritis of the knees.  Upon examination 
and review of the entire claims folder, 
including the service records and the 
joint motion for remand, the physician 
should indicate whether the veteran has 
arthritis of the knees.  The physician 
should also provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present arthritis of 
the knees is related to any injury or 
disease in service.  The examiner must 
clearly establish whether the veteran has 
arthritis of the knees.  

If upon completion of the above development the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



